DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 3/9/2022, with respect to claims 1 and 4 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejections of claims 1 and 4 have been withdrawn in light of the provided amendments.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, though (U.S. Patent Application Publication Number 20180284151, from hereinafter “Shigeno”) does teach a scanning probe microscope for scanning a surface of a sample with a probe of a cantilever (see, i.e., abstract), the scanning probe microscope comprising a movement driving unit capable of moving the cantilever and the sample relatively at least in a z direction (FIGS. 1 and 3, paragraphs 0006-0016, 0037-0040, 0150 and claims 1-13), a control device controlling the movement driving unit to perform an approach operation of making the cantilever and the sample approach each other at a predetermined speed, and to stop the approach operation when it is determined that contact between the probe and the sample has been made (FIGS. 1 and 3, paragraphs 0006-0016, 0037-0040, 0150 and claims 1-13), wherein the predetermined speed is set such that, when a control operation to stop the approach operation is performed, force is applied to the sample due to the contact between the probe and the sample does not exceed a preset first force (FIGS. 1 and 3, paragraphs 0006-0016, 0037-0040, 0150 and claims 1-13), Shigeno fails to teach that the preset first force is inputted to the scanning probe microscope before the predetermined speed is set. In regards to claims 5 and 7, Shigeno fails to teach setting the distance on one or more measured adsorptive forces. The remaining claims are allowed by virtue of their dependency on the allowed base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881